DETAILED ACTION

This Office Action is in response to the Amendment filed 4/12/2022.  Claims 1-20 are currently pending in the application.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant's arguments filed 4/12/2022 have been fully considered but they are not persuasive.
Independent claims 1, 8, and 15 have been amended to include a limitation stating “wherein the changes are encoded in the subsequent traceroute packets”.  Applicant argues that this feature is not disclosed in the cited references.  The Examiner respectfully disagrees.  Specifically, Applicant argues that the amended limitations are based on teachings from the present application stating,
“The traceroute operation further relays the desired TTL adjustment information by middle nodes.  The information to be relayed is encoded in the MPLS echo request, and MPLS echo response payload TLV (newly introduced herein).”
While the Examiner agrees that the previously cited prior art does not teach a separate MPLS echo response payload TLV that indicates TTL adjustment information in subsequent MPLS echo requests, as taught by the quoted section of the Applicant’s specification, it is believed that the amended claim language does not require an equivalent of this separate MPLS echo response payload TLV.  Instead, the amended limitations merely require “wherein the changes are encoded in the subsequent traceroute packets”.  The “changes”, as claimed, are “changes to the header based on the data”.  Previously cited Arora et al. (U.S. Patent US 10,917,337 B1) teaches forwarding subsequent MPLS LSP Echo Requests with encoded TTL values of label stacks being changed in response to receiving data of an Echo Reply (See column 14 lines 5-44 and Figure 10 of Arora et al.) .  Thus the subsequent MPLS LPS Echo Requests of Arora et al. have changes that are encoded within their headers (i.e. changed TTL values of label stacks).  Therefore, it is believed that Arora et al. does teach wherein the changes are encoded in the subsequent traceroute packets (i.e. the changed TTL values of label stacks being encoded in the headers of subsequent MPLS LPS Echo Requests), as now claimed.
	In order to overcome the current rejections based on the currently cited prior art, it is recommended that the claims be amended to more specifically limit how the indication of the changes are encoded within the subsequent traceroute packets.  For example it is recommended that the use of the new or additional MPLS echo response payload TLV including information indicating desired TTL adjustments, as taught by the Applicant’s specification and as pointed out in the Applicant’s arguments, be added to the claim limitations to clarify exactly how the indication of the changes are encoded in the subsequent traceroute packet.  It is believed that such a distinction would overcome the rejections based on the currently cited prior art.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8-12, and 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arora et al. (U.S. Patent US 10,917,337 B1) in view of Kini et al. (U.S. Publication US 2013/0022041 A1).
With respect to claims 1 and 15, Arora et al. discloses a node in a network comprising circuitry configured to implement a method (See the abstract, column 12 line 58 to column 13 line 13, column 13 lines 42-55, and Figure 9 of Arora et al. for reference to a device, i.e. a node, in a communications network comprising hardware including processors, which is circuitry, to implement a traceroute method).  Arora et al. also discloses receiving a traceroute packet from an initiator node (See column 13 line 60 to column 14 line 20 and Figure 10 of Arora et al. for reference to router 2 1020, which is a node, receiving an MPLS LSP Echo Request 1050, which is a traceroute packet, from router 1 1010, which is an initiator node).  Arora et al. further discloses responding to the traceroute packet with a first data structure inside the traceroute packet that indicates an operation type performed at the node (See column 7 lines 34-62, column 14 lines 5-20, and Figure 10 of Arora et al. for reference to router 2 1020 responding with an LSP Echo Reply 1055 with a FEC, i.e. a first data structure, indicating that the router 2 1020 performs a penultimate hop popping, PHP, operation).  Arora et al. also discloses receiving subsequent traceroute packets from the initiator node with a second data structure inside the subsequent traceroute packets with data used to indicate changes in a header of the subsequent traceroute packets (See column 14 lines 34-44 and Figure 10 of Arora et al. for reference to router 2 1020 receiving a subsequent LSP Echo Request 1060 with FEC data, i.e. a second data structure, indicating a change in an outermost FEC, i.e. header, of the subsequent LSP Echo Request).  Arora et al. further discloses forwarding the subsequent traceroute packets with the changes to the header based on the data, wherein the changes are encoded in the subsequent traceroute packets (See column 14 lines 5-44 and Figure 10 of Arora et al. for reference to the router 2 1020 popping the outermost label from the received subsequent LSP Echo Request 1060, thus changing the header of the Request 1060, before forwarding the changed LSP Echo Request 1065 to a router 3 1030, wherein the changed header including changed TTL values is encoded in the received subsequent LSP Echo Request 1060).  Although Arora et al. does disclose indicating information about a router using an FEC in an Echo Reply message (See column 7 lines 34-62 of Arora et al.), and although Arora et al. also discloses LSP traceroute being performed in different modes including a short pipe model and a uniform model (See column 3 line 4 to column 4 line 2 of Arora et al.), Arora et al. does not specifically disclose also indicating a propagation mode at the node.  However, Kini et al., in the field of communications, discloses in a network supporting multiple tunneling modes include a uniform tunneling model and a pipe tunneling model, using an FEC to indicating whether a network element is associated with the uniform tunneling model or the pipe tunneling model (See page 3 paragraph 25, pages 3-4 paragraphs 34-35, and Figure 4 of Kini et al.).  Using FEC to indicate the specific tunneling model used by a network element has the advantage of allowing different network devices to learn of the different tunneling models and corresponding different requirements used by each of the network devices (See page 1 paragraph 3 of Kini et al.).  Thus, it would have been obvious for one of ordinary skill in the art at the time of effective filing, when presented with the work of Kini et al., to combine also indicating a propagation mode, i.e. a tunneling model, of a node using an FEC structure, as suggested by Kini et al., within the LSP Echo Reply of Arora et al., with the motivation being to allow different network nodes to learn of the different tunneling models and corresponding different requirements used by each of the network nodes.
	With respect to claim 8, Arora et al. discloses an initiator node in a network comprising circuitry (See the abstract, column 12 line 58 to column 13 line 13, column 13 lines 42-55, and Figure 9 of Arora et al. for reference to a device, i.e. a node, in a communications network comprising hardware including processors, which is circuitry, to implement a traceroute method).  Arora et al. also discloses forwarding a traceroute packet to a relay node (See column 13 line 60 to column 14 line 20 and Figure 10 of Arora et al. for reference to router 1 1010, which is an initiator node, forwarding an MPLS LSP Echo Request 1050, which is a traceroute packet, to router 2 1020, which is a relay node).  Arora et al. further discloses receiving a response to the traceroute packet with a first data structure inside the traceroute packet that indicates an operation type performed at the relay node (See column 7 lines 34-62, column 14 lines 5-20, and Figure 10 of Arora et al. for reference to router 1 1010 receiving an LSP Echo Reply 1055, which is a response from router 2 1020, with a FEC, i.e. a first data structure, indicating that the router 2 1020 performs a penultimate hop popping, PHP, operation).  Arora et al. also discloses forwarding subsequent traceroute packets with a second data structure inside the subsequent traceroute packets with data used to indicate changes in a header of the subsequent traceroute packets (See column 14 lines 34-44 and Figure 10 of Arora et al. for reference to router 1 1010 forwarding a subsequent LSP Echo Request 1060 with FEC data, i.e. a second data structure, indicating a change in an outermost FEC, i.e. header, of the subsequent LSP Echo Request).  Arora et al. further discloses receiving a response to the subsequent traceroute packets with the changes to the header based on the data, wherein the changes are encoded in the subsequent traceroute packets (See column 14 lines 5-59 and Figure 10 of Arora et al. for reference to the router 2 1020 popping the outermost label from the received subsequent LSP Echo Request 1060, thus changing the header of the Request 1060, before forwarding the changed LSP Echo Request 1065 to a router 3 1030, that then sends an LSP Echo Reply 1070 back to the router 1 1010, wherein the changed header including changed TTL values is encoded in the forwarded subsequent LSP Echo Request 1060).  Although Arora et al. does disclose indicating information about a router using an FEC in an Echo Reply message (See column 7 lines 34-62 of Arora et al.), and although Arora et al. also discloses LSP traceroute being performed in different modes including a short pipe model and a uniform model (See column 3 line 4 to column 4 line 2 of Arora et al.), Arora et al. does not specifically disclose also indicating a propagation mode at the node.  However, Kini et al., in the field of communications, discloses in a network supporting multiple tunneling modes include a uniform tunneling model and a pipe tunneling model, using an FEC to indicating whether a network element is associated with the uniform tunneling model or the pipe tunneling model (See page 3 paragraph 25, pages 3-4 paragraphs 34-35, and Figure 4 of Kini et al.).  Using FEC to indicate the specific tunneling model used by a network element has the advantage of allowing different network devices to learn of the different tunneling models and corresponding different requirements used by each of the network devices (See page 1 paragraph 3 of Kini et al.).  Thus, it would have been obvious for one of ordinary skill in the art at the time of effective filing, when presented with the work of Kini et al., to combine also indicating a propagation mode, i.e. a tunneling model, of a node using an FEC structure, as suggested by Kini et al., within the LSP Echo Reply of Arora et al., with the motivation being to allow different network nodes to learn of the different tunneling models and corresponding different requirements used by each of the network nodes.
	With respect to claims 2, 9, and 17, Arora et al. discloses wherein the operation type is one of pop and push (See column 7 lines 34-62 and column 14 lines 5-20 of Arora et al. for reference to the indicated operation being a penultimate hop popping, PHP, operation).  As shown above in the rejections of claims 1, 8, and 15, Kini et al. renders obvious the propagation mode being a uniform mode or a pipe mode (See page 3 paragraph 25, pages 3-4 paragraphs 34-35, and Figure 4 of Kini et al.).  Thus, these claims are also rendered obvious in view of these teachings of Kini et al. for the same reasons as applied above to claims 1, 8, and 15.
	With respect to claims 3 and 10, Arora et al. discloses wherein the changes include one of a change of a Time-to-Live (TTL) value in the header and a change of a Hop Limit value in the header (See column 13 line 60 to column 14 line 44 and Figure 10 of Arora et al. for reference to the change being a change in a TTL value of the outermost FEC, i.e. the header).
	With respect to claims 4 and 11, Arora et al. discloses wherein the data structure is a Type-Length-Value (TLV) (See column 7 lines 34-62 and column 14 lines 5-20 of Arora et al. for reference to the value being indicated in a TLV of a FEC).
	With respect to claims 5, 12, and 18, Arora et al. discloses wherein the network utilizes Multiprotocol Label Switching (MPLS), the changes are to Time-to-Live (TTL) value in the header, and the node is connected to a tunnel or segment in the network (See column 1 line 16-63, column 13 line 60 to column 14 line 44, and Figure 10 of Arora et al. for reference to the network using MPLS and for reference to using network segments or tunnels connecting the routers).
	With respect to claim 16, Arora et al. discloses utilizing the first data structure to determine the changes in the header of the subsequent traceroute packets (See column 13 line 60 to column 14 line 44 and Figure 10 of Arora et al. for reference to using the received information in the FEC of the LSP Echo Reply 1055 indicating that router 2 1020 performs the PHP operation to determine the changes to the FEC TTL values in the subsequent sent LSP Echo Request 1060).

Claims 6-7, 13-14, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Arora et al. in view of Kini et al., and in further view of Diancin et al. (U.S. Publication US 2018/0302294 A1).
With respect to claims 6, 13, and 19, Arora et al. discloses wherein the network utilizes Segment Routing (SR), and the node is connected to a portion of the network utilizing encapsulation and decapsulation (See column 5 line 51 to column 6 line 25 of Arora et al. for reference to the network employing segment routing using label switched paths, LSPs, i.e. wherein messages sent over LSPs is encapsulated and decapsulated with a label at the opposite ends of the paths).  Although Arora et al. does disclose the changes being to a TTL value (See column 13 line 60 to column 14 line 44 and Figure 10 of Arora et al.), Arora et al. does not specifically disclose using a Hop Limit value.  However, Diancin et al., in the field of communications, discloses using traceroute messages wherein a TTL value or a hop limit value may be interchangeably adjusted (See page 10 paragraph 76 of Diancin et al.).  Thus, it would have been obvious to one of ordinary skill in the art at the time of effective filing that either a TTL value or a Hop Limit value could be interchangeably used within a traceroute packet to achieve the same result.  It has been held that the substation of one prior art technique for another prior art technique of performing the same functions is merely an obvious variation of the prior art.  Therefore, the use a Hop Limit value, as suggested by Diancin et al., instead of the TTL value of Arora et al., within a traceroute packet is merely an obvious variation of the prior art, since the use of either a TTL value or a Hop Limit value leads to the same result.
With respect to claims 7, 14, and 20, Arora et al. discloses wherein the network utilizes Internet Protocol (IP), and the node is connected to a portion of the network utilizing encapsulation and decapsulation (See column 1 lines 57-63, column 5 line 51 to column 6 line 25 of Arora et al. for reference to the network employing segment routing in an IPv6 architecture and for reference to using label switched paths, LSPs, i.e. wherein messages sent over LSPs is encapsulated and decapsulated with a label at the opposite ends of the paths).  Although Arora et al. does disclose the changes being to a TTL value (See column 13 line 60 to column 14 line 44 and Figure 10 of Arora et al.), Arora et al. does not specifically disclose using a Hop Limit value.  However, Diancin et al., in the field of communications, discloses using traceroute messages wherein a TTL value or a hop limit value may be interchangeably adjusted (See page 10 paragraph 76 of Diancin et al.).  Thus, it would have been obvious to one of ordinary skill in the art at the time of effective filing that either a TTL value or a Hop Limit value could be interchangeably used within a traceroute packet to achieve the same result.  It has been held that the substation of one prior art technique for another prior art technique of performing the same functions is merely an obvious variation of the prior art.  Therefore, the use a Hop Limit value, as suggested by Diancin et al., instead of the TTL value of Arora et al., within a traceroute packet is merely an obvious variation of the prior art, since the use of either a TTL value or a Hop Limit value leads to the same result.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jason E Mattis whose telephone number is (571)272-3154. The examiner can normally be reached M-F 7:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-2723155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON E MATTIS/Primary Examiner, Art Unit 2461